IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0294
                           Filed November 30, 2020


DAVID ERIC WOLFF,
     Plaintiff-Appellee,

vs.

MINDY ANN WILSON n/k/a MINDY ANN ENNIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt L. Wilke,

Judge.

      The mother appeals the denial of her application for modification of the

physical-care arrangement of the parties’ minor child.        REVERSED AND

REMANDED WITH INSTRUCTIONS.



      Alesha M. Sigmeth Roberts of Sigmeth Roberts Law, PLC, Clarion, for

appellant.

      David Wolff, Fort Dodge, self-represented appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


GREER, Judge.

       Mindy Ennis, formerly Mindy Wilson, appeals the order denying her request

to change the custodial arrangement she and David Wolff crafted by agreement

regarding their child. As unmarried partners, Mindy and David had a child in 2006.

In 2010, they agreed to a custody plan with the decree incorporating an award of

joint legal custody and joint physical care of their child. The schedule they followed

involved trading weeks every Monday after school. Citing several problems, in

2019, Mindy petitioned to modify the decree to award her physical care of their

thirteen-year-old daughter. In January 2020, after a two-day trial, the district court

denied the modification and, instead, ordered David to complete the Children in

the Middle Program within thirty-days of the order. After she unsuccessfully moved

to enlarge findings, Mindy appeals the denial of her request to modify the physical-

care arrangement and requests appellate attorney fees. Failing to timely file a

responsive brief and designation of parts of the appendix, our supreme court

determined David waived his right to file a brief in the appeal.

       Factual Background.

       Mindy was thirty-four years old at the time of trial and she and her husband,

Jeremiah, had been married for eight years. Mindy has lived in the same home

for eleven years with the child she had with David. While Mindy is employed at a

community health center as a front office supervisor, she is also involved in her

community. In 2013, she and Jeremiah added another child to their family. David,

also age thirty-four, lives with his fiancée Crystal, whom he has known for three

years. They plan to get married sometime soon. Although David moved four times

within the last three years, he has now purchased a home for his growing family.
                                           3


Eight people reside in David’s home, including the child involved here, Crystal’s

five children from a previous marriage, and a child David and Crystal had together.

David has had several jobs and was unemployed for a bit, but for over the last year

he has worked at the Social Security office as a clerk.

       A primary motivation for Mindy’s filing for modification stems from

communication problems between David and her about parenting their child.

David testified they navigate any communication bumps and have successfully

raised their child for years with no serious issues. He contends that any issues

that do arise stem from Mindy’s unwillingness to talk to David or answer his calls.

He believes that Mindy talks to their child about him negatively and is encouraging

her to want the change in physical care.

       But Mindy complains that David does not follow the terms of the decree in

various ways. Mindy points to examples in which David has not fostered the best

interests of their child and has not effectively communicated as a co-parent.

Pointing to the decree’s requirements that they jointly make decisions, Mindy

testified (1) David has been making all decisions about extracurricular activities,

(2) David is rigid about the child’s medical care and created a scene about a

medical appointment Mindy scheduled, (3) David failed to tell her the child was in

counseling with two different mental-health counselors, (4) David failed to notify

her of his new address as required by the decree, and (5) David ignores the

requirement that the parents are to be flexible to meet the best interests of the child

unless it suits him.

       Mindy also urged the district court to consider that David uses abusive

techniques for discipline. Mindy described her discipline style as one where she
                                            4


and the child talk about issues or she might take away the child’s privileges. In

contrast, Mindy learned that at David’s home, the punishment employed requires

that for several minutes, the children do “wall sits” where they have their legs at a

straightened ninety-degree angle and lean against a wall or “assume a position”

where they do the same maneuver but without the benefit of a wall.                 Other

techniques require performing a “London Bridge” (a backbend) or standing on paint

cans balancing things on their arms over a long time frame. On the child’s phone,

Mindy found a picture of bruises on the child’s legs. The child explained she took

the photograph because she thought no one would believe her. She told her

mother and also testified that she was not standing in the position correctly and

that David hit the back of her legs with a wooden stick causing the bruising. An

investigation was done by the Iowa Department of Human Services (DHS), but the

conclusion was that the allegations were unfounded—the report was not an exhibit

at trial and no DHS investigator testified.

       At trial, Mindy testified about their daughter’s difficult relationship with David.

Mindy offered that she encouraged the daughter to play video games with David

or text him while she is away to help improve their strained relationship. On the

weeks the child is at her father’s house, she is not allowed to have her cell phone,

which Mindy provides—a decision made by David alone. Over the past year,

according to Mindy, the child has expressed a preference to be at Mindy’s house

the majority of time but she still wants to see her stepbrothers and her baby brother

at David’s house.      The testimony of the child and Mindy reference David’s

controlling nature and how that impacts the child. For example, Mindy testified

that David was upset that Mindy bought a new school backpack to replace one
                                           5


that Mindy had bought some three years before. The child has to transfer items

between the two backpacks to avoid upsetting David. There was anxiety about

transferring the child’s other possessions because they cannot be moved from

home to home or David becomes upset.1

         Other examples of the current strife related to considerations for the best

interest of the child. When Mindy requested extended visitation time in the summer

so that she and her daughter could travel to Texas, along with other extended

family, to celebrate the birthday of a family friend traveling from Norway, David

emphatically said no. Because the trip involved travel over David’s birthday he

refused to allow the trip. Yet when David has extended family arriving over Mindy’s

holidays, she is flexible and allows David extra time with the child. Text messages

between the parties are contentious, and both parents suggest there is yelling

when talking by telephone. The children are tape-recorded at David’s home.

David explained that the taping was to protect the children and the parent. Finally,

all recognized this teenager was entering puberty.          Yet David removed her

bedroom door at his home. The child testified it was a punishment. David offered

it allowed them to observe purported self-harm behaviors and kept her from

isolating in her bedroom where he claimed she verbally assails herself with

negative comments. Crystal offered this strange rationale:

         Because [the child] was inside doing the same thing [yelling negative
         words] to herself. She didn’t lock the door. She put things in front of
         the door so we couldn’t get it open. And when we opened the door,
         I told her, I said, [child], you’re not doing this. And then there was
         [the child] not listening and doing things of opposite of what we were
         telling her purposely. And the door—she wanted the door shut. We
         said, No, you’re opening up the door. She didn’t want to listen. And

1   Crystal described the child’s clothing they bought as “our property.”
                                          6


       I’m not kidding you, the entire night I had to wake up like every two
       hours. [The child] was shutting the door. [Child], open the door. It
       was cold. You have to leave your door open so the heat goes in.
       You know, the heat vents all work and stuff like that, but I just wanted
       to make sure she had enough heat in her room, because she’s in the
       coldest part of the house when the wind blows a certain direction.
       So we’re like, Keep your door open; it’s going to keep you warm. And
       she kept shutting the door. We’re like, [child], you need to listen. So
       she kind of pushed back.

Asked when the door could be put back up, Crystal noted, “Well, I mean, when

she’s ready to cooperate I guess is what it is, and we know that she does not get

to control the house and she’s no longer going to hide herself away to hurt herself.”

       Throughout the trial, Mindy maintained that David is controlling. She argued

he schedules medical appointments without telling her, yet becomes angry if she

sets up a medical appointment. At the same time, Mindy learned that David failed

to communicate that he was taking their child to mental-health therapy. The

counselor called Mindy by chance because the child was sick.            Once Mindy

learned of the counseling, David canceled the sessions and moved the child to

another counselor. Interestingly, Mindy learned their child was having counseling

sessions with a second counselor when the child asked the therapist for his

business card, snuck it to school, and gave it to her younger sister to deliver to

Mindy. When Mindy contacted each therapist, she learned David told them she

objected to therapy for their daughter. Mindy also learned that the first counselor

had a wrong address and last name for her, which explained why the counselor’s

letter about services had never arrived. Mindy suspected David of providing

inaccurate information. To explain the counseling, David testified he felt the child

was depressed and engaging in self-harm behaviors at his home, but he provided
                                            7


no testimony or exhibit showing he communicated these important concerns to

Mindy.

         The day before the start of school, Mindy read a letter from the school that

the child needed an immunization. Thinking she could get in more quickly, Mindy

took the child to a doctor at the clinic where she works rather than the regular

treating doctor David requires they use. David became irate that Mindy scheduled

an appointment at her employer for the shot. Mindy testified David called and

yelled at the medical staff and tried to cancel the appointment. Mindy had to prove

to the medical staff that she was also able to schedule medical care for their child.

David’s excuse for his concern about the community clinic was provided in his

testimony.

                Q. And what was your reason for not wanting [the child] to go
         there? A. It would not be an unbiased third party. It’s her mom’s
         place of employment. She's also a supervisor and she has direct
         access to her medical records. I don’t think that’s in [the child’s] best
         interests, nor was there any reason to change her primary care
         provider.

Oddly, the decree required open access to the child’s medical records, but David

surmised that Mindy could alter the records.

         With communication strained about medical care, David also refused to

provide a copy of the medical insurance card to Mindy. His response to Mindy’s

request was the doctor’s office had a copy. Mindy noted that the child’s care might

be impacted if they are not near the normal medical provider when care is suddenly

needed, like in the instance of an accident. So Mindy obtained insurance through

her husband’s work to alleviate the concern.
                                          8


       Finally, Mindy also complains that David signs up their child for

extracurricular activities without jointly discussing the plan. Mindy testified she is

only told the child is signed up, when to be there and what she needs to pay for

the activity. Still, Mindy confirmed that the activities were appropriate. On a minor

note, Mindy outlined other communication difficulties with David. Often she has to

refer David to the decree terms, and most communication is by text messaging

because she complains David yells at her.          Some text messages were not

respectful. David refused to tell her where he was living with Crystal even though

the decree required notice within thirty-days of a move. Mindy discovered the

address from Crystal’s ex-husband.

       Supporting his argument that modification is not warranted, David

addressed the strong relationship he has with his fiancée and offered into evidence

photographs showing the combined family happily engaging in activities. Even

before the modification filing, in a pro-active move, David and Crystal attended a

blended family class at their church to help address issues arising when they pulled

their separate families together. But David admitted the child told him she does

not feel safe around him and this concern has been an issue addressed in their

joint counseling. He blames Mindy for that mindset. While David described himself

as a disciplinarian who is strict, he testified he only “smacked” his child once when

she called her mother names. He also denied any physical punishment involving

striking the child with other objects. With this summary, we address whether Mindy

has met the standards for modifying custody.
                                          9

       Modification of Custody.

       We review the district court’s ruling on an application to modify de novo. In

re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015). The best interests of the

child is the “controlling consideration.” Id. “Even though our review is de novo, we

give weight to trial court findings of fact, especially when considering credibility of

witnesses.” In re Marriage of Woodward, 228 N.W.2d 74, 75 (Iowa 1975) (quoting

Zaerr v. Zaerr, 222 N.W.2d 476, 477 (Iowa 1974)).

       In her petition, Mindy narrowed the factors warranting a modification to three

concerns: (1) David cannot provide the child stability, (2) David failed to include

Mindy in decision-making or provide her with necessary medical information, and

(3) there are allegations of abuse being investigated by DHS. At trial, Mindy also

submitted that another change in circumstance was their thirteen-year old’s

preference to move to her home full-time. And while Mindy acknowledged that the

DHS determined the allegations of physical abuse to be unfounded, she still

characterized David’s disciplinary style as abusive.

       Instead of joint physical care, Mindy requested the district court grant her

physical care and award David visitation on every other weekend along with

shared holidays and time in the summer.           David denied all allegations and

specifically denied that a modification should occur.

       Courts are empowered to modify the custodial terms of a paternity
       decree only when there has been a substantial change in
       circumstances since the time of the decree, not contemplated by the
       court when the decree was entered, which was more or less
       permanent, and relates to the welfare of the child.
                                           10

Melchiori v. Kooi, 644 N.W.2d 365, 368 (Iowa Ct. App. 2002) (noting that discord

between parents may warrant modification giving one parent physical care so as

to achieve superior care for a child).

       And Mindy bears a heavy burden to compel a change in custody. “The party

seeking to modify a dissolution decree thus faces a heavy burden, because once

custody of a child has been fixed, ‘it should be disturbed only for the most cogent

reasons.’” In re Marriage of Harris, 877 N.W.2d 434, 440 (Iowa 2016) (quoting In

re Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa 1983)). “In determining which

parent serves the child’s best interests, the objective is to place the child in an

environment most likely to bring the child to healthy physical, mental, and social

maturity.” In re Marriage of Courtade, 560 N.W.2d 36, 38 (Iowa Ct. App. 1996).

Here, for many years the parties navigated a joint physical care plan.              The

considerations impacting whether a joint physical care plan is in a child’s best

interest are: (1) “stability, continuity, and approximation”; (2) the parents’ ability to

“communicate and show mutual respect”; (3) “degree of conflict between parents”;

and (4) “the degree to which the parents are in general agreement about their

approach to daily matters.” In re Marriage of Hansen, 733 N.W.2d 683, 697-99

(Iowa 2007).

       We glean from the district court’s comments confirmation of David’s

controlling and rigid parenting style, in his communications with Mindy and their

child, and his “my way or the highway” mentality. Yet the district court determined

that Mindy had not met her burden of proof to show a substantial change in

circumstances since the 2010 decree. Instead, the district court concluded, “While

this court finds much to fault in David’s co-parenting it is noted that the current
                                          11


shared care arrangement has been in existence for the past nine years.” Allowing

David the benefit of the doubt going forward, the district court instructed him that

“things must change.” Listing those specific “things,” the court directed that

       [t]here must be a complete cessation of disrespectful dialogue
       between the parties or towards each other in front of [the child]. The
       parties shall cooperate and keep each other fully informed regarding
       [child]’s welfare. David shall immediately provide Mindy with the
       insurance card for [the child]. The yelling in David’s home must
       cease. David needs to understand that his notion of his way or the
       highway is not good co-parenting and won’t be tolerated.

       In factual findings, the district court described a picture of David’s home,

supported by all witnesses, that was “very regimented and everyone is subordinate

to him.” His controlling behavior extended to his dealings with Mindy. Addressing

David’s disciplinary style, the district court determined that “David does administer

corporal punishment by requiring the offending children to stand on paint cans or

in other positions of discomfort. There also appears to be a great deal of yelling

on David’s part in the home.” Few comments pertained to Mindy’s behavior in the

district court decision.

       Along with Mindy’s trial testimony, she called several witnesses including

her and David’s child, Crystal’s sixteen year old (who refuses to live at David’s

home), the guardian ad litem (GAL) from the modification action filed by Crystal’s

ex-husband during the same time frame of this case, and Mindy’s husband. David

testified along with his fiancée, Crystal, to support his case. In the presence of the

parents, the child confirmed she preferred to live with Mindy and detailed examples

of David’s controlling behavior, including an incident that led to a bruise on her leg,

depicted in a photograph discussed above. The allegation was investigated by

DHS, but the child still described corporal punishment by David where he required
                                          12


the children to do “wall-sits,” or other physical actions without movement for

minutes at time.2 In an incident where she ran away, the child described being

forced to eat foods she did not like even after vomiting. After retrieving the child,

David and Crystal had the child write out a list of problems she was having and

most of the problems related to Mindy. The list became an exhibit at trial. David

said it was for the benefit of the counselor, but the counselor did not testify and

there is no evidence it was ever sent to a counselor. The child testified she was

“forced” by David and Crystal to write the list, and the list never was addressed at

counseling. The child expressed frustration at an inability to be heard at her

father’s home, describing instances where David yelled at her for long sessions,

while refusing to allow the child to discuss the offending incidents. Finally, the

child, along with David and Crystal, confirmed the removal of the child’s door to

her bedroom, which was described either as a punishment or protection for the

child—depending upon who was testifying.

       Although not in the Wolff home for many months, Crystal’s oldest child

described the same punishments and controlling behavior of David. Crystal’s child

speculated that David had “more control” over his own child so the punishments

imposed on her were more “over the top” and not appropriate for the incident.

       During the trial, the district court observed that the parties’ child “was pretty

adamant about wanting to have a change and go to Mom’s and just have visitation


2 One punishment was “assume the position” where a child would have to crouch
for minutes at a time without the aid of a wall. The wall sits were most common,
but if these actions were not correctly done, the child would be hit in the leg,
sometimes with a bamboo-like stick, as a reminder of the correct stance. David
said the punishment “usually never goes over five minutes. So maybe like three,
four minutes.” Crystal’s child testified the wall sits lasted five to ten minutes.
                                         13


with Dad and stuff.” While we consider the preference of the child, we do not weigh

it as heavily in modification proceedings. See In re Marriage of Behn, 416 N.W.2d

100,102 (Iowa Ct. App.1987). But when making the physical-care determination,

we consider these factors: “(1) the child’s age and educational level, (2) the

strength of the child’s preference, (3) the child’s relationship with family members,

and (4) the reasons the child gives for [her] decision.” See McKee v. Dicus, 785

N.W.2d 733, 738 (Iowa Ct. App. 2010); see also Iowa Code §§ 598.41(3)(f),

600B.40 (2019). After considering these factors, we afford weight to the child’s

preference. Adding to our comfort, we recognize that the testimony from the older

child of Crystal reaffirmed the conditions and concerns that David’s child discussed

with maturity in her testimony.

       In our view, Mindy established that while she and David could co-parent in

the past, David’s attitude and style of discipline hampered a healthy shared

parenting arrangement for their now teenaged child. And unlike the district court,

we cannot afford David the benefit of the doubt that he will or can make the

changes addressed in the ruling. See Harris, 877 N.W.2d at 441 (determining that

the court’s implicit confidence in the parents’ ability to communicate under a joint

physical care arrangement was misplaced); see also In re Marriage of Walton, 577

N.W.2d 869, 871 (Iowa Ct. App. 1998) (“The court cannot order an awakening by

the parties . . . .   This is something [the parents] must do on their own.”).

Highlighting that conclusion, we point to the November 2019 written analysis of the

GAL in the case involving Crystal and her ex-husband, and contrast it with David’s

December trial testimony. The GAL specifically noted that after conversations with

Crystal’s children, David was identified as the “nucleus of concern.” Specifically,
                                         14


the GAL referenced the stress caused by David’s style of parenting and his

disciplinary practices.3 The GAL advised, “I think disciplinary practices need to

[be] reevaluated immediately and conform to age appropriate practices at both

homes.” Yet, after that report, the next month in trial, David found nothing wrong

with his disciplinary style when describing himself as the disciplinarian of the home.

He offered no insight into how the techniques and the yelling impacted the children.

David offered that “[r]ules are rules and they exist for a reason. And kids don't

need to understand why they exist for a lot of the time. Because I said so is just

fine because it is for the benefit of the kids.” He blamed his yelling on the fact he

has a hearing issue requiring hearing aids.

       Similarly, David downplayed his lack of open communication with Mindy

about taking the child to two mental-health counselors. He claimed he tried to call

Mindy to tell her and told the counselors to notify Mindy—which never happened.

Although most communication occurs with text messaging, David had no excuse

for his failure to use that mode to inform Mindy of appointments or even that the

child was seeing a therapist. After listening to the excuses David gave for failing

to alert Mindy about counseling sessions for the child, the court lectured

       Well, let me interrupt here because I don’t think you’re quite getting
       this. When you have co-parenting, it is your absolute obligation to
       inform each other about any therapy or medical or anything else.
       And just sitting back and saying, well, I didn’t keep it from her, but I
       didn’t tell her about it, you know what that makes me think? It makes
       me think you’re not doing a very good job co-parenting.
               ....
               If I leave this thing alone and if you ever come back into this
       courtroom, in my courtroom again and say, well, I didn’t tell her,you


3The GAL referenced use of wall sits, London bridges, and picking up and holding
stones as causing substantial issues, along with excessive yelling.
                                        15


      know, but I didn’t keep it from her, you’ll lose custody of that child.
      Do you understand?

We find David’s excuses insincere, especially given the dichotomy between his

demands that he be told of and approve every medical appointment, hiding from

Mindy the many months of counseling sessions for the child he scheduled.

      Here, the acrimony between these parents creates a situation in which joint

physical care cannot be successful. See In re Marriage of Gensley, 777 N.W.2d

705, 714 (Iowa Ct. App. 2009) (finding an overriding factor weighing against joint

legal custody and physical care is the parents’ utter inability to communicate with

each other because of toxic relationship). The parties do not talk and have a lack

of trust in each other—all impediments to a successful joint physical care plan.

Coupled with the communication problems, we find the cooperation issues to also

be problematic. See In re Marriage of Swenka, 576 N.W.2d 615, 617 (Iowa Ct.

App.1998) (allocating physical care to one parent because the parents could “not

cooperate and d[id] not respect the parenting or lifestyles of the other”). David’s

style of home management of—you do it because I said so—transfers poorly into

a co-parenting arrangement and appears from this record to be impacting not only

his child, but unfortunately other children in the home as well. This joint physical

care arrangement has not evolved as contemplated when the agreement was

signed. The parties agreement contains many references to joint decision making

and open communication. With David’s demanding style this arrangement has

evolved into one where what he decides and does is what is best for the child. In

practice, the opposite is true. The stress on the child with the punishments, the

attitude about possessions, the inability to communicate about basic decisions,
                                           16


and the tense atmosphere at David’s home could not have been contemplated

when the agreement terms were set. With our focus on this child, we find the

discord between David and Mindy has rippled into a disruptive effect on this child’s

life so that a substantial change of circumstances has occurred. See Melchiori,

644 N.W.2d at 368 (noting that discord between parents warrants a change of

custody if it causes a disruptive effect on the child’s life).

       We also examine whether Mindy proved she possessed a superior ability

to minister to the needs of the child. See Frederici, 338 N.W.2d at 158. The child

described Mindy’s home and style of parenting as one that encouraged her

viewpoints, was more like the “normal” family home her friends experience, and,

yet, still involved appropriate discipline. Mindy described a “very open” style of

communication.      In reviewing the best-interest-of-the-child standard, we find

changing the custody arrangement so that Mindy is the physical care provider is

warranted. “Utilizing the best-interest standard ‘provides the flexibility necessary

to consider unique custody issues on a case-by-case basis.’” Hansen, 733 N.W.2d

at 696. We agree with the district court that David’s “this way or the highway”

mentality must stop, and this result ensures that it will while recognizing the best

interests of the child. “The objective of a physical care determination is to place

the child[ ] in the environment most likely to bring [the child] to health, both

physically and mentally, and to social maturity.” Id. at 695.

       After our review, we reverse the district court ruling and modify the decree

to award Mindy physical care of the child. We order visitation for David to be every

other weekend (preferably during the weekend Crystal’s children are in the home)

and provide David four weeks of summer visitation in two-week intervals, with
                                           17


notice of those weeks to be provided no later than May 1st of each year. Holiday

visitation shall remain as previously ordered. We remand for a determination of

the child-support obligation David should pay and for a determination of the

responsibility for health insurance based on the affidavits and record provided at

the trial and with any further hearing the district court, in its discretion, may require.

The other provisions of the stipulation under paragraphs V. and VI. remain intact.

Finally, we encourage more flexible visitation as the parties can agree and support

open communication between each parent and child.

       Appellate Attorney Fee Request.

       Mindy also requests appellate attorney fees. “In a proceeding to determine

custody or visitation, or to modify a paternity, custody, or visitation order . . . the

court may award the prevailing party reasonable attorney fees.               Iowa Code

§600B.26. When considering whether we should exercise our discretion to award

appellate attorney fees, we examine “the needs of the party seeking the award,

the ability of the other party to pay, and the relative merits of the appeal.” In re

Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005). We decline to award Mindy

appellate attorney fees as she has the ability to pay her own fees.

       Conclusion.

       After our de novo review of the record, we reverse the decision of the district

court and modify the decree to award Mindy physical care of the child. We remand

to the district court for consideration of the appropriate child-support award after

considering the responsibility for health insurance and any other orders consistent

with our decision. We decline to award appellate attorney fees.

       REVERSED AND REMANDED WITH INSTRUCTIONS.